Case 2:19-cv-09363-AB-AFM Document 25 Filed 06/26/20 Page 1 of 2 Page ID #:181



  1
  2
  3                                                                       JS-6
  4
  5
  6
  7
  8
  9
 10
                          UNITED STATES DISTRICT COURT
 11
                         CENTRAL DISTRICT OF CALIFORNIA
 12
 13
      TRAVIS WAYNE MYDLAND, an                Case No.: 2:19-CV-09363-AB-(AFM)
 14   individual,
                                              ORDER RE: STIPULATION OF
 15                    Plaintiff,             DISMISSAL WITH PREJUDICE
 16         v.
 17   ALAMON INC., a Montana
      corporation; and DOES 1 through
 18   100, inclusive,
 19                    Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             -1-
                                        ORDER RE: STIPULATION OF DISMISSAL WITH PREJUDICE
Case 2:19-cv-09363-AB-AFM Document 25 Filed 06/26/20 Page 2 of 2 Page ID #:182



  1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2         Plaintiff TRAVIS WAYNE MYDLAND (“Plaintiff”) and Defendant
  3   ALAMON INC. (“Defendant”), filed a stipulation of dismissal of the entire action,
  4   with prejudice.
  5         For good cause appearing, it is hereby ORDERED that the above-entitled
  6   action is dismissed with prejudice with each party to pay his or its own attorneys’
  7   fees and costs.
  8
  9         IT IS SO ORDERED.
 10
      Dated: June 26, 2020           By:
 11                                                 United States District Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              -2-
                                        ORDER RE: STIPULATION OF DISMISSAL WITH PREJUDICE
